Kane, J.
Appeal from a judgment of the County Court of Rensselaer County (McGrath, J.), rendered February 14, 2002, upon a verdict convicting defendant of the crimes of attempted murder in the second degree and criminal possession of a weapon in the third degree.
While the victim was driving defendant home, defendant stabbed her in the chest with a knife without provocation. As a result, a jury convicted him of attempted murder in the second degree and criminal possession of a weapon in the third degree. On his appeal, we affirm.
According deference to County Court’s credibility determinations at the suppression hearing, the court did not err in denying defendant’s motion to suppress his written statement (see People v Williams, 25 AD3d 927, 928-929 [2006], lv denied 6 NY3d 840 [2006]; People v Locke, 25 AD3d 877, 878-879 [2006], lv denied 6 NY3d 835 [2006]; People v Burgess, 241 AD2d 765, 767 [1997], lv denied 91 NY2d 870 [1997]). The trial evidence, including the victim’s testimony and defendant’s written confession, was legally sufficient to support the charges. The only real issues at trial were defendant’s intent and whether his conduct was excused by a mental disease or defect. After independently weighing the testimony of defendant’s expert psychologist and the prosecution’s two mental health experts, we cannot say that the verdict was against the weight of the evidence (see People v Collins, 27 AD3d 660, 661 [2006]). Defendant’s assertions of ineffective assistance of counsel and that his sentence is excessive are without merit.
Cardona, P.J., Peters, Spain and Carpinello, JJ., concur. Ordered that the judgment is affirmed.